This case was reversed because the statement of facts failed to show that the alleged forged check was introduced in evidence, and is before us at this time upon the State's motion for rehearing.
Appellant was convicted of attempting to pass as true a forged check. The judgment entered in the trial court showed appellant to be adjudged guilty of passing such instrument. We did not notice on the original hearing that there was a variance between the verdict and judgment. This, however, is immaterial. Affidavits are now filed in support of the State's motion for rehearing to the effect that the instrument upon which the prosecution was based, was in fact introduced in evidence. The statement of facts which appears in the record was agreed to by both parties and approved by the trial court. The uniform holding of this court has been that after the expiration of the time for filing, neither the trial court nor any one else may add to, amend, or change such statement of facts. Belcher v. State,35 Tex. Crim. 169; Cherke v. State, 59 Tex.Crim. Rep..
When the statement of facts fails to contain any fact essential to a conviction, a recital in the charge even that such fact is admitted, will not supply the omission. Treue v. State, 44 S.W. Rep., 829; Johnson v. State, 44 S.W. Rep., 834.
Ex parte affidavits will not be considered as attacking or assailing the correctness of the statement of facts. Lewis v. State, 73 Tex.Crim. Rep. 163 S.W. Rep., 705; Boyd v. State, 72 Tex.Crim. Rep., 162 S.W. Rep., 850; Bigham v. State,36 Tex. Crim. 458; Arcia v. State, 28 Tex.Crim. Rep.; Glass v. State, 15 Tex.Crim. Rep.; Gorman v. State, 42 Texas, *Page 411 
221; Pickett v. State, 12 Texas Crim. App., 98. The statement of facts before us fails to show that the alleged forged instrument was offered in evidence. The parties to the record should examine the statement of facts and see that the same is correct before it leaves the trial court.
The motion for rehearing must be overruled.
Overruled.